Exhibit 10.1

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of this
18 day of March, 2010, by and among SNAP-ON INCORPORATED, a Delaware corporation
(the “Company”), and Martin M. Ellen (the “Advisor”).

RECITALS:

WHEREAS, the Advisor is resigning as an executive officer of the Company on
March 31, 2010, to become an executive officer of another corporation; and

WHEREAS, the Advisor has been involved in many important initiatives on behalf
of the Company and the Company wishes to arrange for the Advisor’s ability to
provide information relating to those initiatives from time to time; and

WHEREAS, the Company desires to also engage the Advisor to perform certain
advisory services as may be requested from time to time by the Company, and the
Advisor desires to be engaged by the Company, on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the Recitals and of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:

 

1.

Engagement.   Effective on April 1, 2010 (the “Effective Date”),

 

  a.

The Company hereby agrees to engage the Advisor and the Advisor hereby accepts
such engagement with the Company in accordance with the terms and conditions set
forth in this Agreement.

 

  b.

The Advisor agrees to perform such services and duties as may be reasonably
requested by the Company (collectively, the “Services”) from time to time in a
commercially reasonable manner. It is understood that the Advisor will be
employed, as of the effective date of this Agreement, as executive vice
president and CFO of Dr Pepper Snapple Group, Inc. (“DPS”). The parties agree to
use their reasonable efforts to minimize interruption of the Advisor’s duties at
DPS by scheduling any Services to be performed at times other than during normal
business hours; however, it is understood that there will be circumstances where
this will not be possible. The Advisor shall devote his skill, knowledge, and
attention to the performance of the Services. Without limiting the foregoing,
the Advisor’s Services shall include:

 

  i.

Assistance to the Company in connection with the continued transition of the
business of Snap-on Credit LLC as a result of the termination of the Company’s
former joint venture arrangements with CIT Group Inc. (“CIT”);

 

  ii.

Assistance to the Company in connection with the pending arbitration with CIT,
including assistance with document production, acting as a witness, and
attending meetings; and



--------------------------------------------------------------------------------

  iii.

Assistance to the Company in connection with other matters as may be reasonably
requested.

 

2.

Term.   This Agreement shall commence as of the Effective Date and shall
terminate on March 31, 2011 (the “Initial Term”); provided, however, that if the
Company and the Advisor so agree in writing, this Agreement may be extended for
such additional period of time as may be specified by the parties (together with
the Initial Term, the “Term”). If the Agreement is extended beyond the Initial
Term, in the absence of a period of time specified by the parties, this
Agreement and the Advisor’s engagement may be terminated upon thirty days
written notice by one party to the other delivered in accordance with
Section 11.

 

3.

Compensation.   For the Services, the Company shall pay the Advisor a monthly
retainer of $20,000 per month, payable on the last business day of each calendar
month during the Term. This retainer shall cover up to 60 hours of Services per
calendar quarter, and shall be paid whether or not any Services are requested by
the Company. Any hours over 60 in a calendar quarter shall be paid at a rate of
$1,000 per hour, and will be paid along with the following month’s retainer
payment.

 

4.

Expense Reimbursement.   The Company shall reimburse Advisor, upon submission of
appropriate vouchers and supporting documentation, for reasonable and necessary
out-of-pocket business expenses incurred by the Advisor in connection with the
Services in accordance with the Company’s usual and ordinary expense
reimbursement practices. The Company shall not reimburse for expenses incurred
at the Advisor’s home or office or at the Company, or involving travel of less
than 75 miles to or from the Company.

 

5.

Termination.   The Company and the Advisor may terminate this Agreement by
mutual agreement without further liability to either party. Either party may
terminate this Agreement upon written notice (with a reasonable opportunity to
cure, of not less than 30 days, if the breach is able to be cured) in the event
of a material breach of this Agreement by the other party. Upon termination of
this Agreement for any reason, the Advisor shall immediately return to the
Company all files, documents, keys, equipment, and other materials owned or
provided by the Company.

 

6.

Confidential Information.   The Advisor acknowledges that he has obtained and
will obtain confidential information regarding the business activities and
affairs of the Company (including its subsidiaries and affiliates), including
such matters as financial information, pricing, computer programs, research,
customer lists, customer development and relations, planning, purchasing,
finance, marketing, production methods, and other information of a similar
nature not available to the public (“Confidential Information”). The
Confidential Information may be oral or written and may be that which the
Advisor originates, or originated as an employee of the Company, as well as that
which otherwise comes into his possession or knowledge. The Advisor agrees that
during the Term of this Agreement and for a period of two years after the
termination of the Advisor’s engagement (the “Restricted Period”), he will not
divulge or disclose the Confidential Information to any individual, legal
entity, governmental organization, or other third party (each a “Person”) except
upon the written request or instruction of the Company or in the normal course
of his duties as an Advisor to the Company and in furtherance of the business of
the Company. The Advisor further agrees that during the Restricted Period

 

- 2 -



--------------------------------------------------------------------------------

  he will not use or disclose for any purpose the Confidential Information,
either for himself or as a representative, agent, employee, officer, director,
trustee, stockholder, or creditor of, or partner, joint venturer, or investor
with or in, any other Person, except for any information which is or becomes
generally available to the public other than as a result of disclosure by the
Advisor. Further, during the Term of this Agreement, the Advisor shall abide by
all insider trading practices and policies of the Company as if the Advisor were
an executive officer of the Company; provided that these restrictions will not
apply after the termination of the Advisor’s engagement hereunder.

 

7.

Other Engagements.   The Company understands and agrees that the Advisor will be
otherwise employed, initially as the executive vice president and CFO of DPS.
During the Restricted Period, the Advisor shall not accept any other employment
or engagement, or perform services on behalf of another person, that are
inconsistent with the Services and the Advisor’s obligations to the Company
hereunder.

 

8.

Independent Contractor.   The Advisor and the Company understand and acknowledge
that the Advisor’s relationship with the Company is that of an independent
contractor and nothing in this Agreement is intended, or should be construed, to
create or continue a partnership, joint venture or employment relationship. The
Advisor shall not be considered an agent or authorized representative of the
Company and shall have no authority to bind the Company in any respect; any
decisions or actions taken by the Company shall be the responsibility of the
Company. The Advisor further acknowledges that, from and after the Effective
Date, the Advisor will not be treated or regarded as an employee of the Company
under the laws or regulations of any government or governmental agency. The
Advisor will be the sole judge of the means, manner and method by which he will
perform the Services, the times at which the Services will be performed (within
the deadlines reasonably established by the Company) and the sequence of
performance of the Services. The Company does not have the authority to
supervise or control the actual work of the Advisor. It is further agreed that
the Company: (i) does not provide the Advisor with any business registrations or
licenses required to perform the Services; (ii) does not require that the
Advisor perform work exclusively for Company; (iii) does not pay the Advisor a
salary or hourly wage; (iv) does not provide tools or supplies to the Advisor;
(v) does not dictate the time of performance of the Services to the Company; and
(vi) will not combine business operations with the Advisor, but instead will
keep the operations of the Advisor and the Company separate.

As an independent contractor, after the termination of the Advisor’s employment
on March 31, 2010, the Advisor, solely as a result of this engagement, is not
entitled to receive employment benefits provided to employees of the Company,
including, but not limited to, health, dental, vision and life insurance
benefits, or the right of participation in employee benefit plans. However, this
provision shall not affect the Advisor’s right to receive future payments and
benefits that were accrued or vested during the course of his employment or
those rights that may be provided by law. The Advisor will not receive a Form
W-2 but will receive a Form 1099 for payments made hereunder, and no income,
employment or other tax withholdings will be made. Advisor shall be responsible
for the proper payment of all self-employment and other income taxes.

 

- 3 -



--------------------------------------------------------------------------------

9.

Remedies.   In addition to other remedies provided in this Agreement, upon a
breach by the Advisor of any of the covenants contained herein, the Company
shall be entitled to have a court of competent jurisdiction enter an injunction
against the Advisor prohibiting any further breach of the covenants contained
herein. The parties further agree that the services to be performed hereunder
are of a unique, special, and extraordinary character. Therefore, in the event
of any controversy concerning rights or obligations under this Agreement, such
rights or obligations shall be enforceable in a court of competent jurisdiction
at law or equity by a decree of specific performance or, if the Company elects,
by obtaining damages (in any case not to exceed the total amount paid to Advisor
pursuant to this Agreement) or such other relief as the Company may elect to
pursue.

 

10.

Indemnification.   The Company agrees to indemnify and hold the Advisor harmless
for any claims, losses or damages (“Losses”) asserted by third parties related
to the Services provided by the Advisor under this Agreement, except to the
extent any such Losses are caused by the willful misconduct, reckless conduct or
grossly negligent acts or omissions of the Advisor. The Advisor shall give the
Company prompt notice of any claims that may give rise to liability for
indemnification hereunder. The Company shall have the right to control the
defense or settlement of any such claim. To the extent not inconsistent
herewith, the manner of such indemnification shall be the same as provided in
the Indemnification Agreement between the Advisor and the Company dated
November 18, 2002.

 

11.

Assignment.   This Agreement and the respective rights, duties, and obligations
of the Advisor hereunder may not be assigned or delegated by the Advisor.

 

12.

Notice.   Any notice (including notice of change of address) permitted or
required to be given pursuant to the provisions of this Agreement shall be in
writing and sent by registered or certified mail, return receipt requested, by
overnight delivery, by facsimile transmission, by email to the Advisor, or by
hand delivery to the parties at the following addresses:

 

If to the Company:

  

Snap-on Incorporated

  

Attn: Vice President, General Counsel & Secretary

  

2801 80th Street

  

Kenosha, WI 53143-5656

  

Fax: ________________

If to the Advisor:

  

Martin M. Ellen

  

____________________

  

____________________

  

Email: ______________

Notice properly given by mail shall be deemed effective three (3) business days
after mailing.

 

13.

Entire Agreement.   This Agreement constitutes the entire agreement and
understanding between the Company and the Advisor concerning the Advisor’s
engagement by the Company to provide the Services hereunder, and supersedes any
and all previous

 

- 4 -



--------------------------------------------------------------------------------

  agreements or understandings, whether written or oral, between the Advisor and
the Company concerning such engagement and Services.

 

14.

Amendment and Waiver.   This Agreement shall not be modified or amended except
by an instrument in writing signed by or on behalf of the parties hereto. The
waiver by either party of the breach of any covenant or provision in this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by either party.

 

15.

Invalidity of any Provision.   The provisions of this Agreement are severable,
it being the intention of the parties hereto that should any provision hereof be
invalid or unenforceable, such invalidity or unenforceability of any provision
shall not affect the remaining provisions hereof, but the same shall remain in
full force and effect as if such invalid or unenforceable provision were
omitted. If a court determines that any, or any part of the, restrictive
covenants in Sections 6 or 7 is unenforceable because it covers too extensive a
geographical area, survives too long a period of time, or for any other reason,
then the parties intend that such covenant shall be deemed to cover only such
maximum geographical area, maximum time period and shall otherwise be deemed
limited in such manner as shall be enforceable by such court.

 

16.

Applicable Law.   This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois.

 

17.

Counterparts.   This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.

 

18.

Survival.   The provisions of Sections 6, 7, 9, 10, 12, 15 and 16 shall survive
termination of this Agreement.

 

19.

Reasonableness of Restrictions.   THE ADVISOR HAS READ THIS AGREEMENT AND AGREES
THAT THE CONSIDERATION PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND THE
TERMS AND CONDITIONS OF THE RESTRICTIVE COVENANTS CONTAINED IN SECTIONS 6 AND 7
ARE REASONABLE AND NECESSARY FOR THE PROTECTION OF THE BUSINESS AFFAIRS, TRADE
SECRETS, AND CONFIDENTIAL INFORMATION OF THE COMPANY AND TO PREVENT DAMAGE OR
LOSS TO THE COMPANY.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Transition Services
Agreement as of the date first above written.

 

COMPANY:

 

SNAP-ON INCORPORATED

By:   /s/ Nicholas T. Pinchuk  

Nicholas T. Pinchuk, its Chairman, President and CEO

ADVISOR: /s/ Martin M. Ellen Martin M. Ellen

 

- 6 -